Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 1 of 13 PageID #: 1704




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  SHAWN S. 1,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:19-cv-04046-JPH-MPB
                                                      )
  ANDREW M. SAUL Commissioner of                      )
  Social Security Administration,                     )
                                                      )
                               Defendant.             )

               ENTRY REVIEWING THE COMMISSIONER’S DECISION

         Plaintiff Shawn S. seeks judicial review of the Social Security

  Administration's ("SSA's") decision denying his petition for disability insurance

  benefits and supplemental security income. He argues that the decision did

  not properly address his migraine headaches. For the reasons below, the

  decision is AFFIRMED.

                                               I.
                                     Facts and Background

         On November 2, 2015, Plaintiff filed an application for a period of

  disability and disability insurance benefits as well as an application for

  supplemental security income. Dkt. 6-2 at 16 (R. 15). He alleged that his

  disability began on September 1, 2014. Id. On March 11, 2016, the SSA




  1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security
  judicial review opinions.


                                                  1
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 2 of 13 PageID #: 1705




  denied both applications. Id. On reconsideration, SSA again denied his

  claims. Id.

         Administrative Law Judge ("ALJ") Teresa A. Kroenecke held a hearing in

  June 2018, id., and denied Plaintiff's benefits on October 2, 2018, id. at 24–25

  (R. 23–24). In her decision, the ALJ found that:

         •   At step one, Plaintiff had not engaged in "substantial gainful activity" 2
             since his alleged onset date of September 1, 2014. Id. at 18 (R. 17).

         •   At step two, Plaintiff had severe impairments of "seizure disorder and
             migraine headaches." Id.

         •   At step three, Plaintiff did not have "an impairment or combination of
             impairments that m[et] or medically equal[ed] the severity of one of
             the listed impairments." Id. at 20 (R. 19).

         •   Between steps three and four, Plaintiff had the Residual Functional
             Capacity ("RFC") "to perform light work." Id. at 20–21 (R. 19–20). In
             doing that light work, Plaintiff could "frequent[ly] stoop[], kneel[],
             crouch[], crawl[], balanc[e], and climb[] ramps and stairs." Id. at 21
             (R. 20). However, Plaintiff could not climb "ladders, ropes, or
             scaffolds," drive, or be exposed "to extreme heat, extreme cold,
             humidity, wetness, vibrations, or hazards such as dangerous heights
             or machinery." Id.

         •   At step four, Plaintiff could perform his "past relevant work as a
             warehouse worker," which did "not require the performance of work-
             related activities precluded" by his RFC. Id. at 23 (R. 22).

         •   Alternatively, at step five, after considering Plaintiff’s "age, education,
             work experience," and RFC, the ALJ found that other jobs exist "in
             significant numbers in the national economy that Plaintiff could
             perform, including positions like sorter, routing clerk, and collator
             operator. Id. at 23–24 (R. 22–23).




  2 SSA regulations define "substantial gainful activity" as work activity that is both "substantial"
  ("involves significant physical or mental activities") and "gainful" ("usually done for pay or
  profit, whether or not a profit is realized"). 20 C.F.R. §§ 404.1572(a), 416.972(b).

                                                  2
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 3 of 13 PageID #: 1706




         On August 1, 2019, SSA's Appeal Council denied Plaintiff's request for

  review. Id. at 2 (R. 1). On September 27, 2019, Plaintiff brought this action for

  review of SSA's denial of benefits under 42 U.S.C. §§ 405(g), 1383(c)(3). Dkt. 1.

                                          II.
                                    Applicable Law

         "The Social Security Act authorizes payment of disability insurance

  benefits and Supplemental Security Income to individuals with disabilities."

  Barnhart v. Walton, 535 U.S. 212, 214 (2002). "The statutory definition of

  'disability' has two parts." Id. at 217. First, it requires "an inability to engage

  in any substantial gainful activity." Id. And second, it requires a physical or

  mental impairment that explains the inability and "has lasted or can be

  expected to last . . . not less than 12 months." Id. "The standard for disability

  claims under the Social Security Act is stringent." Williams-Overstreet v.

  Astrue, 364 F. App'x 271, 274 (7th Cir. 2010). "Even claimants with

  substantial impairments are not necessarily entitled to benefits, which are paid

  for by taxes, including taxes paid by those who work despite serious physical

  or mental impairments and for whom working is difficult and painful." Id. at

  274.

         The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

  § 404.1520(a)(4)(i)–(v), evaluating in sequence:

         (1) whether the claimant is currently unemployed; (2) whether the
         claimant has a severe impairment; (3) whether the claimant's
         impairment meets or equals one of the impairments listed by the
         Commissioner; (4) whether the claimant can perform her past
         work; and (5) whether the claimant is capable of performing work
         in the national economy.


                                           3
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 4 of 13 PageID #: 1707




  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citation omitted). "If a

  claimant satisfies steps one, two, and three, she will automatically be found

  disabled." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995). "If a claimant

  satisfies steps one and two, but not three, then she must satisfy step four." Id.

  "Once step four is satisfied, the burden shifts to the SSA to establish that the

  claimant is capable of performing work in the national economy." Id.

        After step three, but before step four, the ALJ must determine a

  claimant's RFC by evaluating "all limitations that arise from medically

  determinable impairments, even those that are not severe." Villano v. Astrue,

  556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

  line of evidence contrary to the ruling." Id. The ALJ uses the RFC at step four

  to determine whether the claimant can perform her own past relevant work

  and, if not, at step five to determine whether the claimant can perform other

  work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

  for steps one through four but shifts to the Commissioner at step five. See

  Clifford, 227 F.3d at 868.

        When an applicant seeks judicial review of a benefits denial, courts will

  uphold an "ALJ's decision if it uses the correct legal standards, is supported by

  substantial evidence, and builds an accurate and logical bridge from the

  evidence to the ALJ's conclusion." Jeske v. Saul, 955 F.3d 583, 587 (7th Cir.

  2020). Courts "review the entire record, but . . . do not replace the ALJ’s

  judgment . . . by reconsidering facts, re-weighing or resolving conflicts in the



                                           4
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 5 of 13 PageID #: 1708




  evidence, or deciding questions of credibility." Id. A court's "review is limited

  also to the ALJ’s rationales, meaning the Court cannot uphold an ALJ’s

  decision by giving it different ground to stand upon." Id. (citing SEC v. Chenery

  Corp., 318 U.S. 80, 93–95 (1943)).

                                               III.
                                             Analysis

         Plaintiff argues that the ALJ erred by not discussing Listing 11.02 and by

  not seeking a medical opinion on that Listing. Dkt. 8 at 4, 15–22. He also

  contends that the ALJ's RFC analysis did not properly follow SSA regulations in

  assessing his subjective symptoms and failed to consider the impact of his

  headaches on his ability to work. Id. at 4, 24–28. 3 The Commissioner

  contends that the ALJ reasonably evaluated Plaintiff's headaches and that

  substantial evidence supports the ALJ's decision. See dkt. 12.

         1. Listing Analysis

         Plaintiff argues that the ALJ erred at step three by not analyzing whether

  Plaintiff's migraine headaches met or medically equaled the severity of Listing

  11.02 (Epilepsy). 4 Dkt. 8 at 4, 15–23. The Commissioner responds that

  Plaintiff: (1) failed to explain how he met or equaled Listing 11.02, (2) did not




  3Plaintiff frames this as two separate arguments. See dkt. 8 at 4. However, because both
  arguments present substantially similar issues about the proper consideration of headache
  evidence in the RFC determination, this order combines them.

  4 Listing 11.02 contains four descriptions of "typical seizure[s],", including "generalized tonic-

  clonic seizures" and "dyscognitive seizures." 20 C.F.R. Pt. 404, Subpt. P, App. 1. Although
  there is no specific Listing for migraines or headaches, SSA directs that "a primary headache
  disorder, alone or in combination with another impairment(s)" may "medically equal[] a listing,"
  and that "Epilepsy (listing 11.02) is the most closely analogous listed impairment." SSR 19-4p,
  2019 WL 4169635, at *7.

                                                  5
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 6 of 13 PageID #: 1709




  show that the ALJ misstated or ignored evidence in the record, (3) ignored

  medical experts' conclusions, and (4) relied on inapplicable SSA policy

  statements. Dkt. 12 at 5–8.

        A claimant has the burden to present medical findings that either meet

  an impairment described in SSA's Listing of Impairments regulation or equal in

  severity to the symptoms described in a Listing. Minnick v. Colvin, 775 F.3d

  929, 935 (7th Cir. 2015) (citing 20 C.F.R. §§ 404.1525, 404.1526). "If a

  claimant has an impairment that meets or equals an impairment found in the

  Listing of Impairments, a claimant is presumptively eligible for benefits." Id.

  (citing 20 C.F.R. § 404.1520(d)). "[T]he responsibility for deciding medical

  equivalence rests with the [ALJ]." 20 C.F.R. § 404.1526(e)(3). ALJs must

  "compare [a claimant's] findings with those for closely analogous listed

  impairments" to determine whether the claimant's "impairment(s) are at least of

  equal medical significance to those of a listed impairment." 20 C.F.R.

  § 404.1526(b)(2). "In considering whether a claimant’s condition meets or

  equals a listed impairment, an ALJ must discuss the listing by name and offer

  more than perfunctory analysis of the listing." Minnick, 775 F.3d at 935

  (citation omitted).

        At the hearing in this case, Plaintiff's counsel argued that Plaintiff's

  headaches equaled Listing 11.02, see dkt. 6-2 at 35–37 (R. 34–36), and the

  ALJ's decision later explained that Plaintiff suffered from the "severe

  impairment[]" of "migraine headaches" at step two, see id. at 18 (R. 17). At step

  three, the ALJ gave "considerable deference" to "the opinions of the reviewing


                                           6
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 7 of 13 PageID #: 1710




  physicians and psychologists with Disability Determination Services" and

  stated that "no expert designated by the Commissioner" had found that "any of

  the claimant's impairments equal[ed] a section of the listed impairments." Id.

  at 20 (R. 19). The ALJ then "note[d]" that Plaintiff's "migraines cannot meet a

  Listing," stating:

        [M]igraines is not a listed impairment in said Listings. As for the
        claimant's migraines, the closest analogous Listing is 11.03. Thus,
        I must determine whether his migraines medically equals [sic]
        Listing 11.03 (lF, 2F, 6F, 8F).

  Id. But the ALJ did not complete this analysis at step three. See id.

        The ALJ thus erred in two ways. First, the ALJ's decision cited Listing

  11.03, id., rather than Listing 11.02. See 20 C.F.R. Pt. 404, Subpt. P, App. 1

  (Listing 11.03 shown as "Reserved"). Second, the ALJ did not finish the Listing

  discussion she began under "Step Three." See dkt. 6-2 at 20 (R. 19).

        However, neither error warrants remand because the ALJ still offered

  "more than perfunctory analysis" of Plaintiff's headaches. Minnick, 775 F.3d at

  935; see Jeske, 955 F.3d at 589–92. As the Commissioner points out, the ALJ

  relied on the conclusion of two medical experts that Plaintiff did not meet or

  medically equal a Listing. Dkt. 6-2 at 20 (R. 19); see dkt. 12 at 7. Two state-

  agency physicians submitted "Disability Determination and Transmittal" forms

  finding no Listings applicable to Plaintiff. Dkt. 6-3 at 22–23, 46–47 (R. 92–93,

  116–17). Since "these forms conclusively establish that consideration . . . has

  been given to the question of medical equivalence," an "ALJ may properly rely

  upon" them for Listing determinations. Scheck v. Barnhart, 357 F.3d 697, 700

  (7th Cir. 2004).

                                          7
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 8 of 13 PageID #: 1711




        And the ALJ discussed Plaintiff's headaches elsewhere in her decision.

  See Zellweger v. Saul, No. 19-2472, 2021 WL 129658, at *3 (7th Cir. Jan. 14,

  2021) (holding that courts may "review[] an ALJ's step-three determination in

  light of elaboration and analysis appearing elsewhere in the decision"). When

  discussing Plaintiff's RFC, the ALJ wrote:

        The claimant's purported frequency and severity of migraines are
        also inconsistent with the medical evidence of record. For example,
        he primarily takes Excedrin for headaches although his neurologist
        had prescribed Fioricet and Trileptal (e.g., 2F; 8F/l, 82). On at least
        one occasion, the claimant's headaches were attributed to chronic
        sinusitis (8F/93-94). Based on the medical evidence of record, the
        undersigned adopted appropriate seizure precautions and even
        further reduced him to the light exertional level as an additional
        safety precaution. These same limitations were also adopted to
        address his migraines. A complete inability to work is not supported
        by the medical evidence of record.

  Dkt. 6-2 at 22 (R. 21). Although the ALJ could have articulated her reasoning

  more clearly, this discussion explains why the ALJ discounted evidence relating

  to Plaintiff's headaches. See Jeske, 955 F.3d at 589–92 (upholding listing

  determination when ALJ's decision explained why claimant's "symptoms were

  not fully substantiated by the other evidence, which showed her symptoms

  were less severe"). When viewed in conjunction with the ALJ's reliance on two

  medical doctors' Listing determinations, this discussion offers more than

  "perfunctory" analysis to support the ALJ's conclusion that Plaintiff's

  headaches did not medically equal the criteria for the four seizure variants

  described in Listing 11.02. See Minnick, 775 F.3d at 935; 20 C.F.R. Pt. 404,

  Subpt. P, App. 1.




                                          8
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 9 of 13 PageID #: 1712




        Next, Plaintiff claims that Social Security Ruling ("SSR") 96-6p required

  the ALJ to seek "the opinion of a medical advisor as to whether [Plaintiff's]

  impairments equaled a Listing." Dkt. 8 at 4, 20–21. But as discussed above,

  the ALJ pointed to two physicians' "Disability Determination and Transmittal"

  forms finding no Listings applicable to Plaintiff. Dkt. 6-2 at 20 (R. 19); dkt. 6-3

  at 22–23, 46–47 (R. 92–93, 116–17). And the Commissioner is correct that

  SSR 17-2p "rescind[ed] and replace[d] SSR 96-6p" as of March 2017. See SSR

  17-2p, 2017 WL 3928306, at *1. Under SSR 17-2p, SSA no longer "require[s]

  the adjudicator to obtain [Medical Expert] evidence or medical support staff

  input prior to making a step 3 finding that the individual's impairment(s) does

  not medically equal a listed impairment." Id. at *4. Therefore, Plaintiff's

  argument does not alter the Court's conclusion that the ALJ's step-three

  analysis was adequate.

        2. RFC's Assessment of Headache Evidence

        Next, Plaintiff argues that the ALJ did not treat his subjective headache

  symptoms properly under SSA regulations and thus failed to support the

  finding that Plaintiff had a "light residual functional capacity and an ability to

  maintain full[-]time work." Dkt. 8 at 4; see dkt. 6-2 at 20–21 (R. 19–20). The

  Commissioner contends that the ALJ reasonably evaluated his headaches and

  that substantial evidence supports her decision. Dkt. 12 at 8–10.

        If an ALJ cannot make a fully favorable disability determination "based

  solely on objective medical evidence," then he should "carefully consider other

  evidence in the record" and "the factors set forth in 20 C.F.R. § 404.1529(c)(3)"


                                           9
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 10 of 13 PageID #: 1713




  to evaluate "the intensity, persistence, and limiting effects of an individual's

  symptoms." SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017), at *6–8; see 20

  C.F.R. § 404.1529(c)(3). These factors include: (1) the claimant's daily

  activities, (2) the location, duration, frequency, and intensity of pain or other

  symptoms, (3) factors that precipitate and aggravate the symptoms, (4) the

  type, dosage, effectiveness, and side effects of any medication an individual

  takes or has taken to alleviate pain or other symptoms, and (5) treatment,

  other than medication, an individual receives or has received for relief of pain

  or other symptoms. Id.

        Plaintiff's argument here relies on the SSR 16-3p factors but does not

  identify or explain which factor the ALJ failed to consider. See dkt. 8; dkt. 13.

  And it appears that the ALJ's decision addressed each factor required for

  evaluating Plaintiff's subjective symptoms. See dkt. 6-2 at 21–22 (R. 20–21).

  First, the ALJ considered the duration, frequency, and intensity of Plaintiff's

  headaches and the effects that this had on his daily activities. For example,

  the ALJ recognized Plaintiff's testimony that he has "migraines from the minute

  [he] get[s] up in the morning" and that "his headache pain level at the hearing

  was 8/10." Dkt. 6-2 at 21. The ALJ also noted that the Plaintiff could still

  "help[] his wife care for their children and do household chores, such as

  laundry and letting the dog out." Id.

        The ALJ also assessed factors that precipitate and aggravate the

  symptoms. For instance, the ALJ considered that "[o]n at least one occasion,

  the claimant's headaches were attributed to chronic sinusitis." Id. at 22 (R. 21)


                                          10
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 11 of 13 PageID #: 1714




  (citing 8F/93-94). Next, the ALJ weighed the type, dosage, effectiveness, and

  side effects of any medication an individual takes or has taken to alleviate pain

  or other symptoms. The ALJ recognized that Plaintiff primarily takes Excedrin

  for his headaches even though "his neurologist had prescribed Fioricet and

  Trileptal." Dkt. 6-2 at 22 (R. 21) (citing 2F; 8F/1, 82). The ALJ also noted that

  Plaintiff "reported doing well on medications for . . . headaches" at his

  neurology appointments." Id. Finally, the ALJ considered treatment, other

  than medication, that Plaintiff receives or has received for relief of pain or other

  symptoms. The ALJ noted Plaintiff's three visits to the ER for "seizure

  aura/headache" from 2016 to 2017. Dkt. 6-2 at 22 (R. 21). The ALJ's decision

  thus appears to address each required factor in assessing Plaintiff's subjective

  symptoms, and Plaintiff has not otherwise identified or explained a specific

  error. See Apke v. Saul, 817 F. App'x 252, 257–58 (7th Cir. 2020) (deferring to

  ALJ when plaintiff failed to show ALJ's subjective symptom evaluation was

  "patently wrong").

        Still, Plaintiff contends that this case requires remand based on Moon v.

  Colvin, 763 F.3d 718 (7th Cir. 2014). Dkt. 8 at 25. There, the Seventh Circuit

  held that the ALJ failed to build a logical bridge between the evidence and his

  decision denying a claimant benefits when he "improperly discounted . . .

  evidence of chronic migraine headaches" in determining the claimant's RFC.

  Colvin, 763 F.3d at 719. The ALJ erred because he improperly described a

  doctor's visit, misinterpreted MRI evidence, placed too much weight on the

  claimant's work history before her migraines became worse, and unfairly "split


                                          11
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 12 of 13 PageID #: 1715




  hairs" when assessing the claimant's credibility. Id. at 721–22. Unlike the

  specific flaws identified in the ALJ's decision in Moon, no comparable flaw is

  readily apparent here, and Plaintiff has not identified one. See dkt. 8. Instead,

  Plaintiff has broadly contended that the RFC did not address his headaches.

  See id. at 4, 24–25. But the ALJ noted that the RFC included "appropriate . . .

  precautions and even further reduced him to the light exertional level as an

  additional safety precaution. . . . to address his migraines." Dkt. 6-2 at 22 (R.

  21). Without identifying a specific error in the ALJ's subjective symptom or

  RFC analysis, Plaintiff has not shown that the decision requires remand. See

  Carter v. Astrue, 413 F. App'x 899, 906 (7th Cir. 2011) ("It is not this court's

  responsibility to research and construct the parties' arguments . . . .") (citation

  omitted).

                                        IV.
                                     Conclusion

        For the reasons above, the decision is AFFIRMED. Final judgment will

  issue in a separate entry.

  SO ORDERED.
  Date: 2/3/2021




                                          12
Case 1:19-cv-04046-JPH-MPB Document 15 Filed 02/03/21 Page 13 of 13 PageID #: 1716




  Distribution:

  Alison T. Schwartz
  SOCIAL SECURITY ADMINISTRATION
  alison.schwartz@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




                                       13
